Citation Nr: 1453569	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a psychiatric disorder is remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A November 2007 rating decision denied entitlement to service connection for schizophrenia with emotionally unstable personality, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final November 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1. The November 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  The United States Court of Appeals for Veterans Claims has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the November 2007 rating decision, nor did he file a timely appeal to that decision.  Therefore, the November 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the November 2007 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  

In the November 2007 rating decision, the RO acknowledged that the Veteran was admitted to the Naval Hospital in Oakland, California, in March 1964 for mental health treatment, at which time diagnoses of schizophrenic reaction and emotionally unstable personality were confirmed; however, the RO denied the claim on the bases that he suffered from severe schizoid adjustment in childhood which existed prior to service and was not aggravated by such service.  Thus, in order for the Veteran's claim of entitlement for a psychiatric disorder to be reopened, new evidence must have been added to the record since the November 2007 rating decision that addresses these bases.

Evidence submitted and obtained since the November 2007 rating decision includes an August 2010 written statement from the Veteran in which he described being imprisoned and tortured by guerilla fighters in Vietnam before eventually escaping and crawling through the jungle back to safety.  The evidence also includes the reports of a September 2010 VA mental disorders examination in which the examiner diagnosed the Veteran with anxiety disorder not otherwise specified, and opined that this disorder was at least as likely as not related to manifestations of "extreme anxiety" noted during testing in 1964 as well as worry and stress while in service.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened.





REMAND

The record suggests that the Veteran has been unemployed since 1999.  At his September 2010 VA mental disorders examination, he indicated that he received Social Security Administration (SSA) disability benefits.  A review of the record reveals that the RO requested the Veteran's records from the SSA in November 2011.  In response, the SSA sent a compact disc containing the Veteran's records later in November 2011.  However, currently, only a single Physical Residual Functional Capacity Assessment dated in October 2006, and a subsequent Case Assessment Form dated in November 2006, have been scanned and uploaded to the Veterans Benefits Management System (VBMS).  Significantly, there are no copies of the actual decision awarding SSA disability benefits or any notation of the specific disabilities which the SSA considered in awarding disability benefits to the Veteran.  While it is clear that all of the Veteran's SSA records have not been uploaded to the VBMS, it is unclear whether these records were never included on the compact disc initially provided by the SSA in November 2011, or whether they were provided by the SSA in November 2011 and simply not scanned and uploaded into the VBMS.  

VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The VA duty to assist also applies to records held by other Federal agencies.  See 38 C.F.R. § 3.159 (c).  The records have not been uploaded to the VBMS.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO/AMC should request the SSA records upon remand.

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records pertinent to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

All SSA records received, and any negative response(s) from the SSA, should be scanned and uploaded to the Veterans Benefits Management System (VBMS).

2.  After the development requested is completed, adjudicate the claim for service connection, de novo.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


